Citation Nr: 0203159	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  98-21 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected arthritis of the lumbar spine, currently rated as 
20 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected arthritis of the dorsal spine, currently rated as 
10 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chemically induced 
nasal sensitivity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
September 1948, from December 1950 to December 1951, and from 
November 1954 to May 1972.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1998 RO decision that denied the 
veteran's claims for increased ratings for his service-
connected arthritis of the lumbar spine (rated 20 percent) 
and dorsal spine (rated 10 percent), and which also 
determined that new and material evidence had not been 
presented sufficient to reopen a previously denied claim for 
service connection for chemically induced nasal sensitivity.  
In June 2001, a Travel Board hearing was conducted at the RO. 


FINDINGS OF FACT

1.  The veteran's service-connected arthritis of the lumbar 
spine is currently manifested by severe limitation of motion.

2.  The veteran's service-connected arthritis of the dorsal 
spine is manifested by no more than severe limitation of 
motion.

3.  In an October 1990 unappealed decision, the RO denied the 
veteran's claim for service connection for chemically induced 
nasal sensitivity syndrome.  Evidence received since the 
October 1990 RO decision is cumulative or redundant of 
evidence previously considered, and the additional evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for arthritis of the 
lumbar spine have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292 (2001).

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the dorsal spine have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5291 (2001).

3.  New and material evidence has not been submitted 
sufficient to reopen a claim for service connection for 
chemically induced nasal sensitivity syndrome, and the 
October 1990 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's established service-connected conditions (and 
current ratings) include arthritis of the cervical spine (30 
percent), arthritis of the lumbar spine (20 percent), 
arthritis of the dorsal spine (10 percent), right shoulder 
bursitis (10 percent), left shoulder bursitis (10 percent), 
right knee arthritis (10 percent), left knee arthritis (10 
percent), sinusitis (10 percent), rhinitis (0 percent), 
residuals of lead poisoning with history of diverticulitis 
and status post left hemicolectomy (0 percent), 
supraumbilical midline ventral incision hernia (0 percent), 
hearing loss (0 percent) and postoperative inguinal hernia 
scars (0 percent).

The veteran served on active duty from September 1946 to 
September 1948, from December 1950 to December 1951, and from 
November 1954 to May 1972, when he retired based on length of 
service.  

In May 1954, between periods of service, the veteran 
underwent a submucous resection due to a deviated nasal 
septum.  He reported a history of sinus trouble since the age 
of 16, off and on.  He had been complaining of difficulty in 
breathing through his nose associated with headaches which 
have been mostly localized over the frontal sinuses, over the 
bridge of the nose and behind and below the eyes.  He 
indicated that these symptoms were aggravated whenever he had 
a cold. 

Medical records from later service shows problems with 
sinusitis and rhinitis.  The veteran's last period of active 
duty ended in May 1972.

Various medical records after service describe problems with 
arthritis of the spine and sinusitis/rhinitis.  

Numerous medical records in the 1980s concern the veteran's 
claim that he had chemically induced nasal sensitivity.  Some 
of these records indicate he attributed this problem to 
chemicals in service, including gunpowder from the firing 
range where he was an instructor.  Other records indicate he 
attributed the problem to chemical exposure (cleaning fluids, 
etc.) after service.  

In December 1986, a VA physical examination was conducted.  
The veteran reported that cold air and numerous odors caused 
pain starting in the sinus area.

In an August 1988 letter, M. Sorrell, M.D., said he doubted 
that lead exposure would cause the sorts of environmental 
allergies which the veteran complained of.

When the veteran was seen by C.A. Groote, M.D., in January 
1989, he reported that since 1970 or 1972 he was sensitive to 
various fumes such as those from perfume, liquid Comet 
cleanser, floor wax, exhaust, etc.  Physical examination of 
the nose revealed no abnormalities.  The doctor commented 
that it sounded as though the veteran had chemical 
sensitivity and a problem with fumes.  A February 1989 
treatment report notes the veteran's history of certain 
smells causing burning in and behind his nose.  The examiner 
concluded with an assessment of naso-pharyngeal 
hypersensitivity, not allergy.

In May 1990, the veteran filed a claim seeking service 
connection for chemically induced nasal sensitivity syndrome.  

In June 1990, a consultation was provided by Dr. Groote on 
referral by the VA.  The doctor noted he had earlier seen the 
veteran.  A written history from the veteran was provided in 
which he indicated that since the mid 1970s he had nasal and 
other symptoms due to various chemicals; in 1981-1982 he 
attributed his symptoms to Comet liquid cleanser; and since 
then a number of products (which he listed) bothered him.  
Dr. Groote noted that while in the service the veteran had 
some frontal sinus headaches and he left the service in 1972; 
his more recent symptomatology started in the mid 1970s, so 
there was a time lapse there; and symptoms are different than 
those he had in the service, so there appeared to be no 
connection.  Physical examination was negative.  The examiner 
concluded that there did not appear to be a connection 
between the problem the veteran had in service and what he 
had now.  

In an unappealed October 1990 decision, the RO denied the 
veteran's claim for service connection for chemically induced 
nasal sensitivity.  

A number of later medical records describe problems and 
sinusitis/rhinitis, and the veteran asserted he had 
chemically induced nasal sensitivity.  

A treatment summary letter, dated in April 1991, from G. 
Janss, M.D., notes the veteran's history of severe rhinitis 
with recurrent sore throats, severe post nasal drip, and 
recurrent sinus infections.  It also noted that the veteran 
was very sensitive to many household smells.  The veteran was 
told to stay away from the family dog and take medication.  
In a July 1991 letter, the doctor stated that lead poisoning 
did not present itself in the form of rhinitis, however when 
bullets are fired different gases are produced that could 
have an irritant which could be responsible for increased 
nasal sensitivity.

In April 1992, a VA physical examination was conducted.  This 
revealed normal nasal mucosa.  The report notes diagnosis of 
rhinitis and sinusitis on recurring basis without evidence of 
serious clinical pathology.  The report also noted that lead 
level testing and cell stripling test conducted in 1986, 
1987, and 1990 all revealed lead findings within normal 
limits. 

In August 1997, the veteran filed claims seeking, in 
pertinent part, increased ratings for service-connected 
lumbar and dorsal spine arthritis.  In October 1997, he filed 
to reopen his claim for service connection for chemically 
induced nasal sensitivity.

In October 1997, a VA examination of the spine was conducted.  
Physical examination revealed a hunched forward posture, with 
the head held in forward flexion rather than in an upright 
position.  No muscle spasms of the thoracic and lumbar spine 
were indicated.  Initially on percussion of the thoracic and 
lumbar spine, the veteran winced and jumped exhibiting 
tenderness, but later in the examination, with distraction, 
percussion was done without any obvious discomfort.  There 
was normal sensation reflexes and strength of the upper and 
lower extremities, except for pain in left hip with flexion.  
The veteran's gait and stance were normal.  X-ray examination 
of the lumbar spine revealed mild degenerative changes, 
maintained disk spaces, and no evidence of fracture or 
dislocation.  X-ray examination of the thoracic spine 
revealed slight right convexity scoliosis involving the lower 
thoracic spine, maintained disks, and moderate degenerative 
and hypertrophic changes.  Assessments included degenerative 
joint disease of the lumbar and thoracic spine.

Range of motion testing was performed in October 1997.  A 
normal range of motion in degrees for lumbar spine was listed 
as flexion (0 to 95); extension (0 to 35); lateral flexion, 
bilaterally (0 to 40); and rotation, bilaterally (0 to 35).  
Upon testing, the veteran's lumbar spine exhibited flexion of 
0 to 30 / 0 to 90 degrees (active range of motion/passive 
range of motion); extension of 0 to 10 / 0 to 30 degrees; 
lateral flexion on the right of 0 to 20 degrees / 0 to 35 
degrees; lateral flexion on the left of 0 to 20 degrees / 0 
to 35 degrees; rotation on the right of 0 to 30 / 0 to 35 
degrees; and rotation left of 0 to 30 / 0 to 35 degrees.  The 
veteran reported his pain level was 3 out of 10.

In April 1998, the RO issued a decision that denied the 
veteran's claims for increased ratings for his service-
connected arthritis of the lumbar spine (rated 20 percent) 
and dorsal spine (rated 10 percent), and determined that new 
and material evidence had not been presented sufficient to 
reopen a previously denied claim for service connection for 
chemically induced nasal sensitivity.  

In May 2000, a VA examination was conducted.  Physical 
examination of the low back revealed no alteration in gait or 
stance.  On palpation, the veteran complained of tenderness 
of the right sacroiliac joint.  No paraspinous spasm or 
tenderness is noted.  The lumbar spine did not show 
significant tenderness.  Straight leg raising was painful on 
the right at 75 degrees, negative on the left.  He reported 
decreased sensation on the left leg medially and laterally.  
Knee jerks were 2+, and ankle jerks 1+.  Strength testing of 
the lower extremities appeared to show full strength, but the 
veteran failed to put forth a sustained effort to make a true 
judgment.  On active range of motion of the back, he 
complains of pain at 90 degrees of flexion.  There was no 
wincing or grimacing, but he complained of pain with 
extension at approximately 20 degrees, lateral flexion of 30 
to 35 degrees, and rotation to 30 degrees.  He complained of 
pain in the lower extremities during deep knee bends.  He did 
get into half of a squat without wincing or grimacing.  The 
report noted diagnoses of degenerative joint disease of the 
thoracic and lumbar spine.  The examiner also commented that 
there was a strong possibility of voluntary manipulation of 
the exam on the part of the veteran.

The May 2000 examination also noted the veteran's complaints 
of nasal sensitivity to odors and fumes.  He reported 
stinging/burning pain in his nose and a feeling of pressure 
in his ears, and that his activities were limited by his 
inability to leave his home because of his nasal 
sensitivities.  The report concluded with a diagnosis of no 
evidence of acute or chronic sinusitis at this time, and it 
was noted he complained of nasal hypersensitivity to fumes 
and odors.

In May 2000, range of motion testing was performed by another 
VA clinician. The veteran's lumbar spine exhibited flexion of 
0 to 43/ 0 to 53 degrees (active range of motion/passive 
range of motion); extension of 0 to 15 / 0 to 19 degrees; 
lateral flexion on the right of 0 to 13 degrees / 0 to 20 
degrees; lateral flexion on the left of 0 to 20 degrees / 0 
to 25 degrees; rotation on the right of 0 to 30 / 0 to 35 
degrees; and rotation left of 0 to 30 / 0 to 35 degrees.  

A June 2000 letter from the veteran's chiropractor notes 
treatment from 1995 to 2001 for spine problems.  

In June 2001, a Travel Board hearing was conducted at the RO.  
The veteran testified that his lumbar spine disorders had 
increased in severity.  He reported increasing levels of 
middle and low back pain, which he claimed radiated down into 
both legs.  The veteran submitted a written statement on his 
application to reopen the claim for service connection for 
chemically induced nasal sensitivity; he felt that chemicals 
in service, such as those on the firing range, caused the 
problem.  

The veteran subsequently submitted additional evidence in 
support of his claims.  A June 1982 letter to him, from 
Proctor & Gamble, indicates a response to his allegation that 
Comet liquid cleanser was causing him to have a sensitivity 
reaction.  An April 2000 treatment report notes the veteran's 
complaints of low back and shoulder pain.  The report noted 
that the veteran received physical therapy three to four 
times per year to help with pain.  The lumbar back exhibited 
a reduced range of motion in forward flexion and extension.  
Straight leg raising tests were negative.  The report 
concluded with an assessment of chronic lower back and 
shoulder pain.  A treatment record in April 2000 notes the 
veteran's report of a somewhat improving back.  A treatment 
report in May 2000 notes his low back was slowly improving.  
X-ray examination of the lumbar spine in June 2001 revealed 
degenerative changes.

In an August 2001 letter, an individual reported he had been 
a chaplain at a VA medical center and himself had been 
chemically poisoned by toxic carpeting and glues.  He 
indicated he supported the veteran's claim for service 
connection for chemically induced nasal sensitivity.

In an August 2001 letter, the veteran's chiropractor noted 
that he had treated the veteran for low back pain for a long 
time.  He noted that the veteran has been treated for 
mechanical low back condition which has responded to a 
certain degree.  It was noted he continued to have low back 
and upper back problems.  

II.  Analysis

The file shows that through correspondence, rating decisions, 
the statement of the case, and the supplemental statement of 
the case, the RO has notified the veteran of the evidence 
necessary to substantiate his claims for increased ratings 
for arthritis of the dorsal and lumbar spine, as well as his 
application to reopen a claim for service connection for 
chemically induced nasal sensitivity.  Identified medical 
records have been obtained.  He has been provided with VA 
examinations on the increased rating claims, and a VA 
examination is not required in an application to reopen a 
previously denied claim for service connection.  The Board 
finds that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and the related companion VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

A.  Increased Ratings

When rating the veteran's service-connected disabilities, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.


Arthritis of the Lumbar Spine

The veteran claims an increase in a 20 percent rating for 
service-connected arthritis of the lumbar spine. 

Arthritis is rated based on limitation of motion of the 
affected joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the lumbar spine is rated 20 percent 
when moderate, and 40 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

The recent medical evidence contains varied findings on the 
degree of limitation of motion of the lumbar spine.  At a May 
2000 VA examination, range of motion of the low back was 
reported, but the examiner questioned whether the veteran was 
giving full effort and possibly manipulating the examination.  
Another VA examiner in May 2000 reported degrees of low back 
motion which could be characterized as severe limitation of 
motion.  Several recent medical records describe the effects 
of pain on low back motion.

Considering all the evidence, including the effects of pain 
during use (38 C.F.R. §§ 4.40, 4.45, 4.59 DeLuca v. Brown, 8 
Vet. App. 202 (1995)), the Board finds that the veteran's 
lumbar spine arthritis is now productive of severe limitation 
of motion, warranting an increased rating to 40 percent under 
Code 5292.  

A rating of 40 percent is the maximum rating for limitation 
of motion of the lumbar spine under Code 5292, and it is also 
the maximum schedular rating which may be assigned for 
lumbosacral strain under Code 5295.  The arthritis of the 
lumbar spine does not involve ankylosis (i.e., the spine 
fixed in one position), let alone unfavorable ankylosis of 
the lumbar spine as required for a higher rating of 50 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5289.  
A rating of 60 percent is provided for intervertebral disc 
syndrome which is pronounced in degree. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  However, the veteran's condition does 
not involve intervertebral disc syndrome, let alone to a 
pronounced degree as required for a higher rating.

In sum, an increased rating to 40 percent, but no higher, is 
warranted for arthritis of the lumbar spine.  The benefit-of-
the-doubt rule has been considered in reaching this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Arthritis of the Dorsal Spine

The veteran claims an increase in the 10 percent disability 
rating assigned to his service-connected arthritis of the 
dorsal spine. 

Arthritis is rated based on limitation of motion of the 
affected joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the dorsal (thoracic) spine is rated 
10 percent when moderate or severe, and this is the maximum 
rating for such condition. 38 C.F.R. § 4.71a, Diagnostic Code 
5290.

The veteran is already assigned the maximum 10 percent rating 
for limitation of motion of the dorsal spine, and thus any 
pain on motion does not affect the rating.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  The arthritis of the dorsal 
spine does not involve ankylosis (i.e., the spine fixed in 
one position) as required for a higher rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5288.

The preponderance of the evidence is against the claim for an 
increased rating for dorsal spine arthritis.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

B.  New And Material Evidence to Reopen a Claim for 
Service Connection for Chemically Induced Nasal Sensitivity.

The veteran asserts that new and material evidence has been 
submitted to reopen a previously denied claim for service 
connection for chemically induced nasal sensitivity.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

In the present case, the veteran's claim for service 
connection for chemically induced nasal sensitivity was 
previously denied by the RO in an unappealed October 1990 
decision.  Such decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted 
to VA decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The 
definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was recently revised, but the latest definition 
only applies to a claim to reopen a finally decided claim 
received by the VA on or after August 29, 2001; thus it does 
not apply to the instant case.  66 Fed. Reg. 45,620, 45,630 
(2001).]  

The veteran is already service connected for sinusitis and 
rhinitis.  He has previously claimed service connection for 
"chemically induced nasal sensitivity" as if this was some 
distinct disorder, although it is questionable whether it is 
a medically acceptable diagnosis.  In any event, the veteran 
has claimed he has nasal sensitivity to a variety of products 
and that such is due to service.

Evidence considered at the time of the RO's October 1990 
decision included service medical records which, although 
showing sinusitis/rhinitis, did not show a so-called 
chemically induced nasal sensitivity disorder.  There was no 
evidence of the claimed condition until years after service.  
At times the veteran attributed it to exposure to chemicals 
in service, and at other times he attributed it to exposure 
to chemicals after service (such as Comet liquid cleanser).  
Evidence included a June 1990 medical opinion that the 
veteran's claimed problem was unrelated to service.

A number of medical records since the October 1990 RO 
decision continue to recite the veteran's complaints of 
chemically induced nasal sensitivity, and the veteran has 
provided statements asserting the condition is due to 
service.  This is cumulative or redundant evidence, not new 
evidence.  Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  
The 1991 letters from Dr. Janss state in part that gases from 
bullets could be responsible for increased nasal sensitivity.  
Such medical statement is couched in speculative terms, and 
also clearly relies on the veteran's own unsubstantiated 
self-reported history.  Under such circumstances, the medical 
statement is not material evidence.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458 (1993).  

The Board concludes that new and material evidence has not 
been submitted since the October 1990 RO decision which 
denied the claim for service connection for chemically 
induced nasal sensitivity.  Thus, the claim has not been 
reopened, and the October 1990 RO decision remains final.


ORDER

An increased rating, to 40 percent, for arthritis of the 
lumbar spine is granted.

An increase in a 10 percent rating for arthritis of the 
dorsal spine is denied.

The application to reopen the claim for service connection 
for chemically induced nasal sensitivity is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



